Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-32 directed to a nonelected species/group non-elected without traverse.  Accordingly, claims 11-32 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 11-32 are canceled. 
11. (cancelled). 
12. (cancelled). 
13. (cancelled). 
14. (cancelled). 
15. (cancelled). 
16. (cancelled). 
17. (cancelled). 
18. (cancelled). 
19. (cancelled). 
20. (cancelled). 
21. (cancelled). 
22. (cancelled). 
23. (cancelled). 
24. (cancelled). 
25. (cancelled). 

27. (cancelled). 
28. (cancelled). 
29. (cancelled). 
30. (cancelled). 
31. (cancelled). 
32. (cancelled). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered drawings objections are withdrawn. The examiner maintains that the use of, and advantages of, a packaged unit comprising support structures, enclosures, etc… would be well known to one of ordinary skill in the art (see, e.g. Blanton, Fig. 2). However, amended claim 1 is allowable over the prior art of record. For example, Jinlong as evidenced by Jin provides no direction to one of ordinary skill in the art to specifically form the length with a second inner diameter that is less than a first inner diameter of the first end segment, wherein a stepped transition between the first inner and second inner diameters are included. As independent claims 2-5, 8-10, 33-34 is allowable over the art of record, therefore claims 27, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/               Examiner, Art Unit 3763